                   Case 1:20-cv-04492-RA Document 41 Filed 08/31/21 Page 1 of 2




                                             STATE OF NEW YORK
                                       OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                                 DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                      LITIGATION BUREAU


                                                                                           August 30, 2021


       By ECF
       The Honorable Ronnie Abrams
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, NY 10007

                             Re: Ndemenoh v. Boudreau, et. al., 20-cv-04492 (RA)

       Dear Judge Abrams:
               This Office represents defendants Vincent Boudreau, William C. Thompson, Anthony
       Laperuta, Wendy Thornton, George Rhinehart, and Tanni Baidya (collectively, “Defendants”) in
       the above-referenced action. In light of the fact that Plaintiff has now missed two consecutive
       deadlines for opposing Defendants’ motion to dismiss, after having already received four extensions
       of time to file his papers, I write to request that the Court deem the motion as unopposed.
              Defendants filed their motion to dismiss Plaintiff’s Amended Complaint on April 16, 2021.
       See ECF No. 28. Plaintiff was originally supposed to file his opposition by May 21, 2021. See ECF
       No. 29. Plaintiff subsequently requested and received three extensions, with Defendants’ consent,
       pursuant to which the deadline to file his opposition papers was ultimately set to August 13, 2021.
       See ECF Nos. 31-36. Yet eleven days after the August 13, 2021 deadline, Plaintiff had failed to file
       his opposition papers (or request an extension of time to do so).

              As a result, on August 24, 2021 Defendants filed a letter motion asking the Court to deem
       their motion to dismiss as unopposed. See ECF No. 37. That same day, Plaintiff requested a nunc
       pro tunc extension of time, seeking to file his opposition on August 25, 2021. See ECF No. 38. The
       Court granted Plaintiff’s request, with Defendants’ consent, and extended the deadline to file his
       opposition papers to August 26, 2021. See ECF No. 39. Defendants’ request that the Court deem
       their motion unopposed was therefore denied as moot. Id.
                It is now four days past the August 26, 2021 deadline and, as of the date hereof, Plaintiff
       still has not served any opposition to Defendants’ motion to dismiss, nor has he requested another




                       28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
             Case 1:20-cv-04492-RA Document 41 Filed 08/31/21 Page 2 of 2




extension of time to do so.1 Accordingly, Defendants respectfully request that the Court deem their
motion to dismiss as unopposed. Defendants further request that the Court deny any additional
requests from Plaintiff for an extension of time to file his opposition papers.
         Thank you for your time and attention to this matter.

                                                                          Respectfully submitted,
                                                                          /s/ Johane Severin
                                                                          Johane Severin
                                                                          Assistant Attorney General
                                                                          (212) 416-8565




                                                  Defendants' application is denied without prejudice. If
                                                  Plaintiff does not file an opposition to Defendants'
                                                  motion to dismiss by September 10, 2021, Defendants'
                                                  motion to dismiss will be deemed unopposed. Plaintiff
                                                  will not be given another extension of time.

                                                  SO ORDERED.


                                                  _______________________
                                                  Hon. Ronnie Abrams
                                                  08/31/21




1
  On August 27, 2021 Plaintiff’s counsel emailed me about some supposed issues related to the fact that this Office
has not filed a formal Notice of Appearance in this case. However, the existence (or lack) of such a Notice is entirely
unrelated to Plaintiff’s responsibility to comply with Court-ordered deadlines for opposing Defendants’ motion to
dismiss. In any event, there is no requirement to file a Notice of Appearance and, as I advised Plaintiff’s counsel, such
a Notice was unnecessary here because multiple filings in this case have clearly indicated that the Office of the
Attorney General represents Defendants. See ECF Nos. 24, 27-28, 37. Indeed, Plaintiff’s counsel has contacted me
directly to request numerous extensions and, in his own letter to the Court last month, referred to me as “Ms. Johane
Severin, Esq., counsel for defendants.” See ECF No. 33. Thus, to the extent Plaintiff intends to raise this issue with
the Court, it should be rejected as baseless.
